DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 15, 20, 22, 25 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (US 2003/0170044) in view of Taniguchi et al. (US 2018/0129150).
Ueno et al. (…0044) disclose a cartridge (1) configured to be mounted on an image forming apparatus (1000) (figure1), the cartridge comprising: a frame having a toner containing portion (4h) used to contain toner, a supply port (1b) for detachably mounting a supply container (5) containing toner (figure 2), and an opening (4r), the supply port communicating with the toner containing portion (figure 2), the opening communicating the toner containing portion with an outside of the frame ([0150]; [0152]; [0153]; and figure 7); a filter (120) attached to the frame so as to cover the opening ([0150]; [0153]; and figures 7 and 8), the filter restricting passage of toner and allowing passage of air ([0153] and [0154]) [see Applicant’s claim 15].  A conveyance member (4eA) disposed in the toner containing portion (figure 2), the conveyance member being configured to rotate about a rotational axis extending in an axial direction, the conveyance member being configured to convey toner in a direction away from the supply port ([0083]; [0084]; and figure 2) [see Applicant’s claim 20]. When the cartridge is mounted on the image forming apparatus, the opening (4r) overlaps the rotational axis of the conveyance member (4eA) (figure 7) [see Applicant’s claim 22]. The cartridge further comprising a developing unit including a developer carrier (4a) configured to develop an electrostatic latent image of an image carrier (2) ([0078]-[0080]), and a developer container supporting the developer carrier (figures 2 and 4); a toner receiving unit including the frame ([0094]; and [0097]); and a path used to eject .  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (US 2003/0170044) in view of Taniguchi et al. (US 2018/0129150) as applied to claim 15 above, and further in view of  Ogawa et al. (US 2014/0376951).
Ueno et al. (…0044) in view of Taniguchi et al. (…150) disclose the features mentioned previously, but do not disclose the claimed protective sheets.  Ogawa et al. (…951) disclose a filter member including a filter (151) and a protective sheet (152) attached so as to cover the filter and restricting passage of particles finer than the filter ([0096]-[0103]; and figure 8) [see Applicant’s claim 24].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed protective sheet, as disclosed by .

Allowable Subject Matter
Claims 16-19, 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 34-42 are allowed.

Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive.  
            Applicant argues that a first opening including a plurality of first holes is not disclosed by the prior art; however, as explained above, Taniguchi et al. (US 2018/0129150) disclose a frame having a first opening where the first opening includes a plurality of first holes ([0067]-[0070]; and figures 8B and 8C). 

Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        February 4, 2022